Citation Nr: 1759586	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-03 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating prior to April 15, 2015, and in excess of 10 percent thereafter for carpal tunnel syndrome of the right wrist. 

2.  Entitlement to an initial compensable rating prior to April 15, 2015, and in excess of 10 percent thereafter for carpal tunnel syndrome of the left wrist.

3.  Entitlement to an initial compensable rating prior to August 9, 2013, and in excess of 10 percent thereafter for chondromalacia patella with patellar tendonitis of the left knee. 

4.  Entitlement to an initial compensable rating prior to August 9, 2013, and in excess of 10 percent thereafter for chondromalacia patella of the right knee. 

5.  Entitlement to an initial compensable rating for pseudofolliculitis barbae. 

6.  Entitlement to an initial compensable rating for bilateral hydrocele/varicocele with orchialgia.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to January 2010.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In February 2015 the Board remanded the case for additional development and it now returns for further appellate review.

The issues of entitlement to increased ratings for the Veteran's bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to April 15, 2015, the Veteran's carpel tunnel syndrome of the right and left wrists, now diagnosed as bilateral ulnar neuropathy, was manifested by infrequent and subjective symptoms, and did not result in objective sensory, strength, reflex, or motor impairments more nearly approximately mild incomplete paralysis of the ulnar nerve. 

2.  Since April 15, 2015, the Veteran's carpel tunnel syndrome of the right and left wrists, now diagnosed as bilateral ulnar neuropathy, is manifested by neurologic impairment resulting in disability analogous to mild incomplete paralysis of the ulnar nerve, characterized by sensory deficits in the hands and productive of recurrent subjective symptoms including pain, paresthesias and numbness but not resulting in strength, reflex, or motor impairments. 

3.  For the entire appeal period, the Veteran's pseudofolliculitis barbae has not required treatment, has not resulted in scarring or disfigurement, and does not cover at least 5 percent of the entire body or exposed areas affected.

4.  For the entire appeal period, the Veteran's bilateral hydrocele/varicocele with orchialgia has not resulted in urinary tract infections, tubercular infections, or testicular atrophy.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating prior to April 15, 2015, and in excess of 10 percent thereafter for carpal tunnel syndrome of the right wrist, now diagnosed as right ulnar neuropathy, have not been not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8516 (2017). 

2.  The criteria for an initial compensable rating prior to April 15, 2015, and in excess of 10 percent thereafter for carpal tunnel syndrome of the left wrist, now diagnosed as left ulnar neuropathy, have not been not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8516 (2017).  

3. The criteria for an initial compensable rating for pseudofolliculitis barbae have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7899-7813 (2017).  

4.  The criteria for an initial compensable rating for bilateral hydrocele/varicocele with orchialgia have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.115b, Diagnostic Code 7599-7525 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II.  Analysis

The Veteran is currently in receipt of service connection for bilateral carpal tunnel syndrome of the wrists, pseudofolliculitis barbae, and bilateral hydrocele/varicocele with orchialgia.  He contends that higher disability ratings are warranted for such disabilities based on the nature and severity of his symptomatology.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Carpal Tunnel Syndrome of the Right and Left Wrists

The Veteran is currently in receipt of noncompensable (0 percent) ratings prior to April 15, 2015, and 10 percent ratings thereafter for carpal tunnel syndrome of right and left wrists pursuant to Diagnostic Code 8515, which addresses impairment of the median nerve.  The Veteran has reported occasional pain, tingling, and numbness in his fingers or hands when using a keyboard or mouse for work or holding things.  He has also indicated that his arms fall asleep when not moving and that he feels his grip has weakened.  The Veteran has further reported greater symptoms in his right hand than left hand, occasionally wears wrist splints, and takes breaks during the day to stretch and shake out his hands.  See November 2013 Board hearing. 

Diagnostic Code 8515 states that mild incomplete paralysis of the median nerve is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis of the median nerve is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis of the median nerve is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is rated 70 percent disabling on the major side and 60 percent on the minor side.  

However, as discussed below, diagnostic testing conducted during the course of the appeal revealed that the Veteran has ulnar neuropathy of the bilateral upper extremities as opposed to bilateral carpal tunnel syndrome.  Furthermore, objective testing revealed that the impaired nerve is the ulnar, rather than the median, nerve.

In Butts v. Brown, 5 Vet. App. 532 (1993), the United States Court of Appeals (Court) held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held that, as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference. Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet.App. 625 (1992).  As such, in the instant case, the Board finds it appropriate to change the diagnostic code under which the Veteran's bilateral carpal tunnel syndrome (which has been diagnosed as ulnar neuropathy) is rated from Diagnostic Code 8515 pertinent to the median nerve to Diagnostic Code 8516 pertinent to the ulnar nerve.  In this regard, the Board notes that such change does not result in severance of service connection for the Veteran's service-connected disabilities, or a reduction in the evaluation of such disabilities, and, therefore, there is no prejudice to him in the Board's actions herein.  Read v. Shinseki, 651 F.3d 1296, 1300 (Fed. Cir. 2011), Murray v. Shinseki, 24 Vet.App. 420 (2011).

In this regard, impairment of the ulnar nerve is rated in a similar manner to that of impairment of the median nerve pursuant to Diagnostic Code 8516.  In this regard, such Diagnostic Code provides that mild incomplete paralysis of the ulnar nerve is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side.  Complete paralysis of the ulnar nerve, the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, is rated 60 percent disabling on the major side and 50 percent on the minor side.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  Although the words "mild," "moderate" and "severe" are not defined in the VA rating schedule the Board must evaluate all of the evidence in order to render a decisions that is "equitable and just." 38 C.F.R. § 4.6.  However, regulations specifically state that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  When there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  38 C.F.R. § 4.69.  Here, the medical evidence shows that the Veteran is right-hand dominant, and thus his right side is considered his major side.

At an October 2010 VA examination, the Veteran complained of aching and pain in certain fingers, especially when he was using a mouse or keyboard, and indicated that they occasionally fell asleep.  He reported being provided braces, which he indicated did not help much.  On examination, no weakness or atrophy was detected.  The Veteran's deep tendon reflexes were normal bilaterally.  No sensory loss was found to pain, touch, temperature, vibratory sense, or position sense.  A very mild wrist compression test was positive on the left side and a phalens sign was positive on the left.  Romberg tests and tinels signs were negative bilaterally. 

At an April 2015 examination, the Veteran's diagnosis was changed to bilateral ulnar neuropathy at the elbow, rather than carpal tunnel syndrome, based on diagnostic testing.  The Veteran reported moderate intermittent pain and severe paresthesia and numbness in his right arm and mild intermittent pain with moderate paresthesia and severe numbness in the left arm (although these findings were recorded in the examination report as relating to the lower extremities, this was clearly a clerical error as the symptoms are consistent with the Veteran's reports relating to his upper extremities and the examination was specific to those areas).  On examination, the Veteran was found to have normal strength bilaterally, including in wrist flexion and extension as well as in grip and pinch.  No muscle atrophy was detected.  The Veteran's reflexes were found to be normal throughout both arms and he was noted to have normal sensation down through the forearms with decreased, but not absent, sensation in the hand and fingers.  The examiner noted recent electromyography (EMG) and nerve conduction study results, which showed all nerve groups were normal except for the ulnar nerve, which showed neuropathy.  The examiner concluded that the Veteran had mild incomplete paralysis of the ulnar nerve bilaterally.  

Based on the foregoing, the Board finds that a compensable rating prior to April 15, 2015, and ratings in excess of 10 percent thereafter are not warranted for the Veteran's carpal tunnel syndrome of the right and left wrists, now diagnosed as bilateral ulnar neuropathy.  As an initial matter, the Board notes that there is no indication that the Veteran's disability results in complete paralysis of any nerve group in either arm at any point during the appeal period.  The evidence also does not show that the Veteran has from diminished reflexes, loss of strength, muscle atrophy, or motor deficits in either upper extremity at any point during the appeal period.  The Board acknowledges that the Veteran has reported that he feels he may have lost some grip strength; however, objective testing, which the Board finds to be more probative than the Veteran's subjective lay reports, shows his grip strength to be normal.  Therefore,  as the Veteran's disability is wholly sensory in nature, anything beyond a mild, or at most a moderate, rating is foreclosed by applicable regulations.  

Additionally, although the Veteran has reported intermittent pain, paresthesia, and numbness throughout the appeal period, especially when working on a computer for extended periods, he has indicated that these symptoms are not constant and are often relieved by moving or shaking/stretching his wrists and hands.  In the October 2010 examination, the Veteran was found to have normal sensation throughout the extremities and, at the April 2015 examination, he had normal sensation through the forearms with diminished, but not absent, sensation in the hands and fingers.

Therefore, the Board finds that the evidence of record does not show that compensable ratings for the Veteran's carpel tunnel syndrome of the right and left wrists, now diagnosed as bilateral ulnar neuropathy, are warranted prior to April 15, 2015.  Specifically, prior to April 15, 2015, such disabilities were manifested by infrequent and subjective symptoms, and did not result in objective sensory, strength, reflex, or motor impairments more nearly approximately mild incomplete paralysis of the ulnar nerve.  In this regard, the Veteran testified to progressively worsening symptoms throughout the appeal period and his complaints at the April 2015 examination indicated more severe symptomatology than at his previous examination.  Furthermore, there were no objective findings of sensory loss prior to that date.  As such, the Board finds that requirements for a compensable rating prior to April 15, 2015, were not met.   

With regard to the appeal period beginning April 15, 2015, the Veteran's carpal tunnel syndrome of the right and left wrists, now diagnosed as bilateral ulnar neuropathy, is manifested by neurologic impairment resulting in disability analogous to mild incomplete paralysis of the ulnar nerve, characterized by sensory deficits in the hands and productive of recurrent subjective symptoms including pain, paresthesias and numbness but not resulting in strength, reflex, or motor impairments.  In this regard, the Veteran's incomplete paralysis of the ulnar nerve bilaterally was characterized by the April 2015 examiner as mild in nature.  The Board affords this characterization significant deference especially as it accounts for the Veteran's objective and subjective symptoms.  Furthermore, the evidence of record does not suggest symptomatology that would require application of a higher rating in order to be equitable and just.  A 20 percent evaluation is not warranted for either arm as the Veteran's neurological symptoms are intermittent and partial and have not been shown to be moderate in degree.  See 38 C.F.R. § 4.124a.

Therefore, the Board finds that a compensable rating prior to April 15, 2015, and ratings in excess of 10 percent thereafter are not warranted for the Veteran's carpal tunnel syndrome of the right and left wrists, now diagnosed as bilateral ulnar neuropathy.

Pseudofolliculitis Barbae

The Veteran's service-connected pseudofolliculitis barbae is rated as noncompensably disabling pursuant to Diagnostic Code 7899-7813, which pertains to dermatophytosis (including tinea barbae) and is rated based on disfigurement, scars, or dermatitis, based on the predominant disability.  38 C.F.R. § 4.118.  The Veteran has stated that he gets bumps and ingrown hairs on his face and neck, especially after shaving and occasional redness, blemishes, lesions and pain after shaving.  He reports generally keeping a short beard in response to this situation.

At an October 2010 VA examination, the Veteran's face and neck area had several smooth, elevated lesions particularly in the neck and jawline area, covering approximately 5 percent of his face and neck area, but that the overlying skin appeared to be normal without any findings of infection.  No scarring, disfigurement, acne, or chloracne was found.  The Veteran reported no treatment at the time or in the previous year. 

At an April 2015 VA examination, the Veteran reported still getting occasional bumps despite not shaving.  He reported scarring, lesions, and a burning sensation after shaving.  The Veteran reported no treatment in the last 12 months.  On examination, he was noted to have no scarring or disfigurement, but had a visible skin condition characterized as 12-13 scattered pinkish popular lesions in the jawline totaling less than 5 percent of his total body area or exposed areas.  Examination of skin of face and neck revealed no scars, pustules, or evidence of infection.  

The Veteran's skin disability has not manifested scarring or disfigurement during the appeal period.  Thus, it is rated as dermatitis or eczema under Diagnostic Code 7806, which provides that a skin condition covering less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; requiring no more than topical therapy during the past 12-month period is rated as noncompensable.  A skin condition covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating.  Higher ratings are available for more extensive skin coverage or more systemic therapy including corticosteroids or other immunosuppressive drugs.  38 C.F.R. § 4.118, Diagnostic Code 7806.
   
The Board finds that a compensable disability rating is not warranted for the Veteran's skin condition at any point during the appeal period.  In this regard, such has not required treatment.  Furthermore, while the October 2010 VA examiner estimated that his skin condition covered approximately 5 percent of his face and neck area, the April 2015 VA examiner clarified that such, in fact, covered less than 5 percent of his total body area or exposed areas.  Therefore, the Board finds that, for the entire appeal period, the Veteran's pseudofolliculitis barbae has not required treatment, has not resulted in scarring or disfigurement, and does not cover at least 5 percent of the entire body or exposed areas affected.  As such, a compensable rating for such disability is not warranted.  
  
Bilateral Hydrocele/Varicocele with Orchialgia

The Veteran is currently in receipt of a noncompensable rating for bilateral hydrocele/varicocele with orchialgia under Diagnostic Code 7599-7525, which pertains to chronic epididymo-orchitis.  The Veteran has stated that his disability results in occasional right testicle pain and increase in left testicle and scrotal size.  He has also raised concerns about fertility.  

Diagnostic Code 7525 directs that chronic epididymo-orchitis is rated based urinary tract infections, and applicable regulations provide that urinary tract infections requiring long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management are rated 10 percent disabling, and recurrent symptomatic infections requiring drainage/frequent hospitalization (greater than twice per year), and/or requiring continuous intensive management are rated 30 percent disabling.  38 C.F.R. § 4.115b, Diagnostic Code 7525.

At the October 2010 VA examination, the Veteran reported occasional testicular discomfort, more on the right than left, that did not require any significant medication.  On examination, there was no definite, but maybe minimal, fluid around the testicles, and the epididymis and testicles showed no evidence of mass or atrophy.  The results of the examination were otherwise completely normal and no systemic, urinary, or erectile dysfunction symptoms were found.  His spermatic cords and the scrotum were all normal.  The Veteran was diagnosed with orchalgia.

At his April 2015 examination, the Veteran reported the same testicular/scrotal swelling and some discomfort.  No continuous medication was required.  The examiner found a large varicocele on the left epididymis, but no renal dysfunction, voiding dysfunction, erectile dysfunction, retrograde ejaculation, or chronic epididymitis, epididymo-orchitis, or prostatitis was detected.   The Veteran's penis and testes were normal.  A scrotal ultrasound was noted to show bilateral subclinical hydrocele, but there were no clinically significant hydroceles.

Based on the examinations of record, the Veteran's genitourinary disability appears to be largely asymptomatic, and the results of these examinations do not indicate that a compensable disability rating is warranted under Diagnostic Code 7525 as the Veteran does not have urinary tract infections.  The Board has also considered whether a rating under Diagnostic Code 7523, pertinent to atrophy of the testis, would result in a compensable evaluation; however, as there is no showing of testicular atrophy, such Diagnostic Code is inapplicable.  As there is no basis for a higher evaluation under the applicable diagnostic codes and as there is no indication of tubercular infection, the Board finds that a compensable rating for the Veteran's bilateral hydrocele/varicocele with orchialgia is not warranted.   

Other Considerations

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.   

The Board has also considered whether staged, or additional staged, ratings under Fenderson, supra, are appropriate for the Veteran's service-connected disabilities; however, the Board finds that his symptomatology has been stable throughout each period on appeal.  Therefore, assigning staged, or additional staged, ratings for such disabilities is not warranted. 

Neither the Veteran nor his representatives have raised any other issues, nor have any other issues been reasonably raised by the record, with regard to such claim.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

Therefore, the Board finds that higher initial ratings for the disabilities on appeal are not warranted.  In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claims must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. §§4.3, 4.7. 



ORDER

An initial compensable rating prior to April 15, 2015, and in excess of 10 percent thereafter for carpal tunnel syndrome of the right wrist, now diagnosed as right ulnar neuropathy, is denied. 

An initial compensable rating prior to April 15, 2015, and in excess of 10 percent thereafter for carpal tunnel syndrome of the left wrist, now diagnosed as left ulnar neuropathy, is denied.

An initial compensable rating for pseudofolliculitis barbae is denied.

An initial compensable rating for bilateral hydrocele/varicocele with orchialgia is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for higher initial ratings for his bilateral knee disabilities so that he is afforded every possible consideration. See 38 U.S.C. 
§ 5103A; 38 C.F.R. § 3.159.

In this regard, the Veteran was afforded VA examination for his bilateral knee disabilities in October 2010 and April 2015.  Since his most recent examination, the Court made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint. See Correia v. McDonald, 28 Vet. App. 158 (2016).  It does not appear that Correia-compliant testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary, at the aforementioned VA examination.  With regard to the April 2015 VA examination, while both joints were tested, the examination report does not differentiate or did not evaluate passive vs. active motion and pain in weight-bearing and non-weight bearing ranges of motion (although pain on weight bearing was noted).  Thus, a remand is necessary in order to afford the Veteran a new VA examination that addresses such inquiries and includes a retrospective opinion as to the findings of the prior examinations.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected bilateral knee disabilities. All indicated tests and studies should be undertaken. The record, including a complete copy of this remand, must be made available for review in connection with the examination.

(A) The examiner should identify the current nature and severity of all manifestations of the Veteran's right and left knee disabilities.  

(B) The examiner should record the range of motion of the right and left knees observed on clinical evaluation in terms of degrees for flexion and extension. If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, and whether such pain on movement, as well as weakness, excess fatigability, or incoordination, results in any loss of range of motion. The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

(C) The examiner is also requested to review the VA examination containing range of motion findings pertinent to the Veteran's right and left knee disabilities conducted in October 2010 and April 2015. In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. If the examiner is unable to do so, he or she should explain why. 

(D) It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

(E) If the Veteran endorses experiencing flare-ups of his right and/or left knee, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  If the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

(F) The examiner should also comment as to whether (and if so, to what extent, (i.e., slight, moderate, or severe)) the Veteran's right and/or left knee disability results in recurrent subluxation or lateral instability.  

(G)  The examiner should also indicate whether there is dislocated or removed semilunar cartilage and, if so, the nature of the symptoms associated with such meniscus impairment.

(H)  The examiner also should comment upon the functional impairment resulting from the Veteran's right and left knee disabilities.  

A rationale for all opinions offered should be provided.

2. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence. If such claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


